                                            Case 3:20-cv-05890-SI Document 7 Filed 11/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In Re.                                              Case No. 20-cv-05890-SI
                                   8     MANUEL VAIFANUA,
                                                                                             ORDER OF DISMISSAL
                                   9                    Plaintiff.
                                                                                             Re: Dkt. No. 1
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff sent to the court a letter complaining about conditions at the Mule Creek State

                                  14   Prison, where he is incarcerated. In an effort to protect his rights, a new action was opened and the

                                  15   letter was filed on August 19, 2020. On that date, Plaintiff was notified that he had not filed a

                                  16   complaint, and was given 28 days to do so or the action would be dismissed. He also was sent a

                                  17   notice that he had not paid the filing fee or applied for leave to proceed in forma pauperis, and was

                                  18   given 28 days to either pay the fee or file the application or the action would be dismissed. Plaintiff

                                  19   did not file a complaint and did not file an in forma pauperis application or pay the fee. This action

                                  20   therefore is DISMISSED without prejudice for failure to file a pleading showing that the court has

                                  21   subject matter jurisdiction. Plaintiff is now informed that the proper venue in which to file an action

                                  22   complaining about conditions at Mule Creek State Prison is the Eastern District of California rather

                                  23   than the Northern District of California. The clerk shall close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 5, 2020

                                  26                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
